UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6616



LLOYD STEVEN LANE,

                                            Plaintiff - Appellant,

          versus

WILLIAM R. BARKER; EMILIO PAGAN; RONALD
GODWIN; BILLY YARD BATTEN; MITCH LOWERY;
THEODORE SWANN; MIKE WALKER; G. WAYNE SPEARS;
JOHN WILLIAMS; LARRY MATHIS; MALCOLM L.
DEBNAM; MELISSA SELLARS; OFFICER LAMM,

                                           Defendants - Appellees,
          and


J. R. HUNT; KATHY MERCER; LINWOOD TEDDER; KIM
EDWARDS; LINDA MIASTO; J. COLEMAN; PATRICIA
MABREY; MARGARET WILLIAMSON; WILLIAM BRITT;
RAY JERNIGAN; HENRY CAMBELL; ANTHONY SINGLE-
TARY; RANDY CRIBB; HENRY CORR STEVENS; CAROL
WHITAKER; JOHN R. MILLS; CLIFTON DAVENPORT;
C. R. LINCOLN; LARRY W. MOORE; LYNN PHILLIPS;
JAMES L. MILLER; FRANKLIN E. FREEMAN, JR.;
J. A. DOBBIN; PAT CHAVIS,
                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-431-5-CT-H)


Submitted:   August 22, 1996           Decided:     September 5, 1996
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Lloyd Steven Lane, Appellant Pro Se. William Dennis Worley, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-
lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Lane v. Barker,

No. CA-93-431-5-CT-H (E.D.N.C. Mar. 28, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2